DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed Apr. 16, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL Cite Nos. 16-18 are missing the date of publication, the date of publication must include at least the month and year of the publication.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “precision mold” and “precision molding” in claims 1-24 is a relative term which renders the claim indefinite. The term “precision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner is broadly interpreting “precision mold” as any type of mold and “precision molding” as molding.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-12, 16, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 4591373) in view of Curatu (“Design and fabrication of low-cost thermal imaging optics using precision chalcogenide glass molding”, Proc. SPIE 7060, Current Developments in Lens Design and Optical Engineering IX, 706008 (29 August 2008). 
Regarding claims 1 and 7-9, Sato (abstract, Figures, Example 1, and Col. 9, lines 32 to Col. 10, line 45) discloses a method of molding high-precision glass products, such as an optical element, from a glass piece 1 (i.e. glass mass).  Sato discloses providing a glass mass within a mold (upper mold 4 and lower mold 5) having a precision surface finish.  The mold with a precision surface finish provides for a precision mold.  Sato discloses providing heat and pressure to form a near-net shaped optical element (“molded product”), removing the near-net shaped optical element and a peripheral edge of the molded product formed by surplus glass is removed from the molded product and a shaped optical element (“finished product”) is produced.  The step of removing the surplus glass corresponds to the step of refining the near-net shaped optical element to generate the shaped optical element.  
Sato (Col. 7, lines 35-41) further discloses glass of any composition may be used and the invention is applicable to manufacturing spherical and aspherical lenses, but fails to specifically state a chalcogenide glass composition for the glass mass.  However, Curatu (abstract, Fig. 1, and pg. 706008-2) discloses chalcogenide glasses used in a precision molding process comprising an upper and lower mold to form a lens, such as an IR (infrared) lens (pg. 706008-7).  Both Sato and Curatu discloses molding glass lenses with an upper and lower mold.  Therefore, based on the teachings of Sato and Curatu, it would be obvious to a person having ordinary skill in the art, the glass mass disclosed by Sato, could be substituted by a chalcogenide glass mass, in the method of Sato, to form an IR lens.
Regarding the chalcogenide glass starting volume, as discussed above, Sato (Col. 7, lines 47-55) discloses an amount of glass of the glass piece should preferably be somewhat larger than a finished product taking metering error into account.  This provides for a starting volume that is larger (i.e. greater than 100%) than a volume of the shaped optical element.  While Sato fails to specifically disclose this amount is less than about 105% of the volume of the shaped optical element, Curatu (Table 1 and pg. 706008-2) discloses the optical fabrication tolerance of chalcogenide lenses having a center thickness tolerance within +/- 25 microns and a diameter tolerance within +/- 15 microns and discloses aspheric optics having a dimeter up to 35 mm.  With the teachings of an amount of glass larger than the finished product by Sato and tight tolerances of chalcogenide optics taught by Curatu, it would be obvious to a person having ordinary skill in the art, in the method of Sato in view of Curatu to minimize the amount of excess glass volume in order to minimize cost for materials and shorten the time required for removing excess glass.  With the obviousness to minimize the amount of excess glass volume, it would be further obvious to a person having ordinary skill in the art to minimize the amount of excess glass of the shaped article by about 1% or about 2% in order to provide for a starting volume slightly larger than a volume of the shaped optical article and to minimize material cost and secondary processing.  Further, it would be obvious to a person having ordinary skill in the art, while Sato discloses preferably a larger volume, that with measurement error tolerances, a volume equal to the required volume could also be delivered.  The obviousness to minimize the amount of excess glass volume by about 1% or about 2% of the shaped article or to provide a volume equal to the required volume provides for a starting volume that is equal to or less than about 105%, 103%, 102%, and/or less than 101% of the volume of the shaped glass article as claimed in claims 1 and 7-9.  
Regarding claims 5 and 6, in addition to the rejection of claims 1 and 7-9 above with the obviousness of minimizing the excess amount of glass supplied in the molding by about 1% to about 2%, it would be obvious to a person having ordinary skill in the art, the removing of the surplus glass (i.e. refining) in the method of Sato in view of Curatu the surplus glass material removed from the near-net shape optical element is no more than an excess of about 1% to about 2%, which provides for material removed within Applicant’s claimed range of no more than 3% of the volume of the shaped optical element, as claimed in claim 4, or no more than 2% of the volume, as claimed in claim 5, and/or no more than 1% volume as claimed in claim 6.  
Regarding claims 10-12 and 21-24, Sato (Table 1) discloses examples with an outside diameter of 12 mm and 32 mm and discloses thicknesses within 10 microns and 7 microns.  Sato fails to disclose the outside diameter removed from the precision mold is no more than 20 microns greater (claim 10), no more than 15 microns greater (claim 11), or nor more than 10 microns greater (claim 12) than the outside diameter of the shaped optical element.  However, Curatu (Table 1 and pg. 706008-2) discloses the optical fabrication tolerance of chalcogenide lenses having a center thickness tolerance within +/- 25 microns and a diameter tolerance within +/- 15 microns and discloses aspheric optics having a dimeter up to 35 mm.  Based on the obviousness to minimize the amount of excess glass volume in order to minimize cost for materials and shorten the time for removing excess glass and based on the tolerances within +/- 15 microns for a diameter tolerance, it would be obvious to a person having ordinary skill in the art, the molding process of Sato in view of Curatu provides for fabrication of lenses with minimal surplus along with tight thickness tolerances and diameter tolerances within +/- 15 microns.  This fabrication minimizing excess glass volume and tight tolerances provides for fabrication of near-net shaped optical elements having outer diameter values within Applicant’s claimed range of no more than 20 microns (claim 10), 15 microns (claim 11) , or 10 microns (claim 12) greater than an outside diameter of the shaped element.  Further, the obviousness for fabrication of lenses with minimal surplus along with tight thickness tolerances and tight diameter tolerances within +/- 15 microns provides for near-net shaped optical elements having an outside diameter that is larger than outside diameter of the shaped optical element by 25 microns or less (claim 21), outer diameters within 30 microns of the outer diameter of the shaped optical element (claim 22), outer diameters equal to the outer diameter of the shaped optical element, if the excess volume along with metering error and thickness tolerances is taken into account, and outer diameters that are within 0.5 microns of the outer diameter of the shaped optical element.  The obviousness is based on outer diameter tolerances taught by Curatu and process variability with metering error of the glass volume taught by Sato in a process for manufacturing a distribution of lenses.  Therefore, there would be no unexpected results manufacturing a distribution lenses in the process of Sato in view of Curatu with the application of the thickness and diameter tolerances taught by Curatu and known variation due to metering error of the glass volume taught by Sato.  The near-net shaped optical element outer diameters relative to the outer diameter of the shaped optical element is merely applying tolerances to a distribution of fabricated lenses.
Regarding claim 16, Sato (Col. 7, lines 40-45) further discloses the glass mass (i.e. glass piece) has a disc-like shape and discloses the shape of the glass piece is not limited to the disc-like shape, but any suitable shape for obtaining the shape of an object product may be employed.  Further, Curatu (Fig. 1) discloses a rectangular preform for molding.  Therefore, based on the additional teachings of Sato and Curatu, it would be obvious to a person having ordinary skill in the art, the method of Sato in view of Curatu for molding a lens wherein the chalcogenide glass has a geometry of a disk or rectangular solid, and also any other suitable shape, such as a ball, gob, or rod.  
Regarding claims 19 and 20, Sato fails to disclose the method further comprising coating the shaped optical element with a lens coating or an anti-reflective coating.  However, Curatu (“7. Testing”) discloses the fabricated chalcogenide optics by precision glass molding with an anti-reflective coating applied to all optical surfaces.  Since Sato in view of Curatu forms a chalcogenide optics (i.e. lens) and it is a known prior art element to add an anti-reflective coating, it would be obvious to a person having ordinary skill in the art to further apply an anti-reflective coating (i.e. a lens coating) to the shaped optical element to reduce reflection.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 4591373) in view of Curatu (“Design and fabrication of low-cost thermal imaging optics using precision chalcogenide glass molding”, Proc. SPIE 7060, Current Developments in Lens Design and Optical Engineering IX, 706008 (29 August 2008) as applied to claim 1 above, and further in view of Mitsusaka (JP2006-281747A) and Cai et al. (WO 2019/052396A1).
Regarding claim 2, as discussed in the rejection of claim 1 above, Sato discloses surplus glass is removed from the molded product (corresponding to refining) to form the shaped optical element, but fails to disclose details of the refining the near-net shaped element comprising grinding and/or polishing.  However, Mitsusaka ([0001], [0020]) discloses molding a product from plastic or glass and after molding removing excess material (i.e. burr) 15b by grinding, polishing, or the like to form a product and Cai (pg. 2) discloses processing optical glass material by mechanical machining includes ultra-precision grinding and polishing and single-point diamond turning.  Therefore, based on the additional teachings of Mitsusaka, it would be obvious to a person having ordinary skill in the art, in the method of removing surplus glass in the method of Sato could be performed by grinding and/or polishing, or the like, such as diamond turning.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 4591373) in view of Curatu (“Design and fabrication of low-cost thermal imaging optics using precision chalcogenide glass molding”, Proc. SPIE 7060, Current Developments in Lens Design and Optical Engineering IX, 706008 (29 August 2008) as applied to claim 1 above, and further in view of Mitsusaka (JP2006-281747A).
Regarding claim 3, as discussed in the rejection of claim 1 above, Sato discloses surplus glass is removed from the molded product (corresponding to refining) to form the shaped optical element, but fails to disclose details of the refining the near-net shaped element comprising grinding and/or polishing.  However, Mitsusaka ([0001], [0020]) discloses molding a product from plastic or glass and after molding removing excess material (i.e. burr) 15b by grinding, polishing, or the like to form a product.  Therefore, based on the additional teachings of Mitsusaka, it would be obvious to a person having ordinary skill in the art, in the method of removing surplus glass in the method of Sato could be performed by grinding and/or polishing, or the like.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 4591373) in view of Curatu (“Design and fabrication of low-cost thermal imaging optics using precision chalcogenide glass molding”, Proc. SPIE 7060, Current Developments in Lens Design and Optical Engineering IX, 706008 (29 August 2008) as applied to claim 1 above, and further in view of Matsushita et al. (US 2019/0127259A1 – hereinafter Matsushita) and Tanaka (US 2008/0152750A1).
Regarding claims 13-15, Sato in view of Curatu fails to disclose performing the precision molding in a sealed chamber with controlled atmosphere (claim 13) , such as an atmosphere controlled to be an inert gas, air, or in vacuum (claim 14), and the inert gas comprises nitrogen or argon.  However, Matsushita ([0027]-[0030]) discloses a method of molding a chalcogenide glass preform to obtain a lens.  Matsushita discloses hot pressing in an inert atmosphere, and for example, preferably a nitrogen, argon, or helium atmosphere.  Matsushita discloses if hot pressing is performed without controlling the atmosphere, the glass may be oxidized, so that its IR transparency tends to decrease.  Further Tanaka (Fig. 2, [0032], and [0043]) provides details for forming an optical lens filled with an inert gas including a chamber 10 that is sealed to prevent oxidation of a mold.  
Sato in view of Curatu provides for forming an IR lens with chalcogenide glass.  Matsushita discloses press molding a chalcogenide glass to form a lens.  Tanaka provides for a chamber with inert gas for molding to prevent oxidation.  Therefore, based on the additional teachings of Matsushita and Tanaka, it would be obvious to a person having ordinary skill in the art, the method of forming an IR lens by Sato in view of Curatu, could be improved by performing the precision molding with a controlled atmosphere so the glass is not oxidized and the controlled atmosphere could be provided by molding in a sealed chamber.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 4591373) in view of Curatu (“Design and fabrication of low-cost thermal imaging optics using precision chalcogenide glass molding”, Proc. SPIE 7060, Current Developments in Lens Design and Optical Engineering IX, 706008 (29 August 2008) as applied to claim 1 above, and further in view of Carpenter et al. (US 4,964,903).
Regarding claim 17, Sato fails to disclose the method further comprising aligning the mold using an alignment sleeve.  However, Curatu (Fig. 1 and pg. 706008-2) discloses placing upper and lower molds in a sleeve and Carpenter (Figures, abstract, and Col. 11, lines 18-31) discloses a method of forming an optical lens or element with an upper and lower mold and discloses important consideration in forming an optical element or lens is alignment of the mold parts and discloses element sleeve 58 maintains the mold parts in alignment.  Sato, Curatu, and Carpenter discloses molding a lens with upper and lower molds.  It would be obvious to a person having ordinary skill in the art, based on the additional teachings of Curatu and Carpenter, the method of Sato could be improved by the addition of a sleeve to maintain the mold parts in alignment.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 4591373) in view of Curatu (“Design and fabrication of low-cost thermal imaging optics using precision chalcogenide glass molding”, Proc. SPIE 7060, Current Developments in Lens Design and Optical Engineering IX, 706008 (29 August 2008) as applied to claim 1 above, and further in view of Izawa et al. (JP-09188532-A – hereinafter Izawa).
Regarding claim 18, Sato fails to disclose the method further comprising aligning the mold by adjusting a stage position and a tilt to align portions of the mold.  However, Izawa (Figures, [0001], [0025], and [0031]-[0032]) discloses a method of molding a glass material with an upper and lower mold that includes a mold inclination (i.e. tilt) adjusting device.  Izawa discloses an inclination (i.e. tilt) angle can γ be generated between the axis of the upper mold 1 and the axis of the lower mold 2 due to the mold surface accuracy or the attachment accuracy of the upper mold and the lower mold.  Izawa ([0017]-[0018], [0026], and [0031]-[0032]) discloses adjusting columns 12 fitted with base plate 6 (corresponding to a stage) and the adjustment support adjusts base plate 6 that is integrally fixed with the upper mold/die.  Izawa discloses the adjusting so the inclination angle γ generated between the axis of the upper mold and lower mold becomes zero.  Both Sato and Izawa discloses molding glass between and upper and lower mold.  Izawa recognizes there are issues with mold surface accuracy and attachment accuracies with an upper and lower mold.  Therefore, based on the additional teachings of Izawa, it would be obvious to a person having ordinary skill in the art, to further provide for aligning the mold by adjusting a stage position and a tilt to align portions of the mold to account for mold surface accuracy and attachment accuracies with an upper and lower mold.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741